EXHIBIT 10.9

Description of Non-Employee Director Compensation Program

Regional Management Corp. (the “Company”) maintains a non-employee director
compensation program pursuant to which:

 

  •  

each non-employee director receives an annual cash retainer of $30,000 payable
in quarterly installments ($50,000 in the case of the chair or lead independent
director of the Board of Directors);

 

  •  

each member of the Audit Committee, Compensation Committee, and Corporate
Governance and Nominating Committee receives an additional annual cash retainer
of $10,000 payable in quarterly installments ($20,000 in the case of the chair
of each committee);

 

  •  

each member of the Audit Committee, Compensation Committee, and Corporate
Governance and Nominating Committee receives a $1,500 meeting fee for each
committee meeting attended;

 

  •  

each non-employee director receives on an annual basis shares of restricted
common stock of the Company with a value equal to $90,000 ($110,000 in the case
of the chair or lead independent director of the Board of Directors); and

 

  •  

each member of the Audit Committee, Compensation Committee, and Corporate
Governance and Nominating Committee receives on an annual basis additional
shares of restricted common stock of the Company with a value equal to $10,000
($20,000 in the case of the chair of each committee).

The restricted stock awards are granted on the fifth business day following the
date of the annual stockholders’ meeting at which directors are elected. The
number of shares subject to each restricted stock award is determined by
dividing the value of the award by the closing price per share of common stock
on the grant date. The restricted stock award vests and becomes non-forfeitable
as to 100% of the underlying shares on the earlier of the first anniversary of
the grant date or the date of the next annual stockholders’ meeting, subject to
the director’s continued service from the grant date until the vesting date, or
upon the earlier occurrence of the director’s termination of service as a
director by reason of death or disability or upon a change in control of the
Company. In the event of the director’s termination of service for any other
reason, the director forfeits the restricted stock award immediately. The
restricted stock award is subject to the terms and conditions of the Regional
Management Corp. 2015 Long-Term Incentive Plan and a restricted stock award
agreement, the form of which was previously approved by the Compensation
Committee and the Board of Directors and filed with the Securities and Exchange
Commission.